DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Hong (KR201900233500) in view of Haley (US 8,844,584).  An English machine translation of (KR201900233500) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Hong teaches a fermentation and aging apparatus (abstract), comprising: a fermentation tank (Fig 1, fermentation tank module 111, 0035), into which a fermentation container (fermentation container 12, 0049) is put, an object to be fermented (0050, materials for making beverages) being accommodated in the fermentation container; a first channel (main channel 4, 0039) connected with the fermentation tank (111) and opened and closed by a first valve (main valve 9, 0039); a second channel (material feeder 3, 0040) connected with the fermentation tank (111)  and opened and closed by a second valve (valves 313, 0090); a pressure sensor (first pressure sensor 94, 0144) provided in the first channel; an air pump (air pump 82, 0044) configured to supply air to the fermentation tank; and a controller (Fig 3, control module 280, 0057) configured to: close the first valve and the second valve based on a beverage making start request; drive the air pump (0317, 0322, 0326, 0330).  Hong discloses the claimed invention except for detect whether the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor.
However, detecting whether the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor is known in the art.  Haley, for example, discloses detecting the presence of a container (Fig 3, dispenser 10, Col 9) based on a pressure measured by the pressure sensor (Col 9, Lines 40-45) has the advantage of providing a known pressure sensor configuration that is suitable for detecting the presence of a container (Col 9, Lines 40-45).  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the fermentation and aging apparatus having a pressure sensor of Hong silent to detecting the fermentation container with the detecting whether the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor of Haley for the purpose of providing a known pressure sensor configuration that is suitable for detecting the presence of a container.
With respect to the limitations of claim 12, Hong teaches a fermentation and aging apparatus (abstract), comprising: a fermentation tank (Fig 1, fermentation tank module 111, 0035) configured to selectively receive an object to be fermented or a fermentation container (fermentation container 12, 0049) containing an object to be fermented (0050, materials for making beverages); a plurality of channels (main channel 4, material feeder 3, 0039, 0040) in communication with the fermentation tank (111); a pressure sensor (first pressure sensor 94, 0144) in communication with one of the plurality of channels (3, 4); an air pump (air pump 82, 0044) configured to supply air to the fermentation through the plurality of channels; and a controller (Fig 3, control module 280, 0057).  Hong discloses the claimed invention except for detecting that the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor.
However, detecting that the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor is known in the art.  Haley, for example, discloses detecting the presence of a container (Fig 3, dispenser 10, Col 9) based on a pressure measured by the pressure sensor (Col 9, Lines 40-45) has the advantage of providing a known pressure sensor configuration that is suitable for detecting the presence of a container (Col 9, Lines 40-45).  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the fermentation and aging apparatus having a pressure sensor of Hong silent to detecting the fermentation container with the detecting that the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor of Haley for the purpose of providing a known pressure sensor configuration that is suitable for detecting the presence of a container.
With respect to the limitations of claim 19, Hong teaches a fermentation and aging apparatus (abstract), comprising: a fermentation tank (Fig 1, fermentation tank module 111, 0035) configured to selectively receive an object to be fermented or a fermentation container (fermentation container 12, 0049) containing an object to be fermented (0050, materials for making beverages); a plurality of channels (main channel 4, material feeder 3, 0039, 0040) in communication with the fermentation tank (111); a pressure sensor (first pressure sensor 94, 0144) in communication with one of the plurality of channels (3, 4); an air pump  (air pump 82, 0044) configured to supply air to the fermentation tank through the plurality of channels; and a controller (Fig 3, control module 280, 0057) configured to: drive the air pump (82); air supplied by the air pump (82) is injected into (117) the fermentation container (12) when the fermentation container is put into the fermentation tank, and air supplied by the air pump (82) is injected into the fermentation tank (111) when the fermentation container is not put into the fermentation tank.  Hong discloses the claimed invention except for detecting whether the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor.
However, detecting that the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor is known in the art.  Haley, for example, discloses detecting the presence of a container (Fig 3, dispenser 10, Col 9) based on a pressure measured by the pressure sensor (Col 9, Lines 40-45) has the advantage of providing a known pressure sensor configuration that is suitable for detecting the presence of a container (Col 9, Lines 40-45).  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the fermentation and aging apparatus having a pressure sensor of Hong silent to detecting the fermentation container with the detecting whether the fermentation container is put into the fermentation tank, based on a pressure measured by the pressure sensor of Haley for the purpose of providing a known pressure sensor configuration that is suitable for detecting the presence of a container.
With respect to the limitations of claims 2, 3, 9, 10, 13, 14 and 20, Hong teaches the first channel (main channel 4) is connected with an internal space (second connection part 92, 0146) of the fermentation container (12) when the fermentation container is put into the fermentation tank (111), and the second channel (material feeder 3) is connected with a space between the fermentation container and the fermentation tank when the fermentation container is put into the fermentation tank and is connected (connection part 117, 0154) with an internal space of the fermentation tank when the fermentation container is not put into the fermentation tank;
air supplied by the air pump (82) is injected into (117) the fermentation container (12) when the fermentation container is put into the fermentation tank, and air supplied by the air pump (82) is injected into the fermentation tank (111) when the fermentation container is not put into the fermentation tank; 
further comprising: a third channel (bypass channel 4C, 105) connected between the air pump (82) and the fermentation tank (111) and opened and closed by a third valve (valve 313, 0097); and a fourth channel (channel 4A, 0107) connected between the air pump (82) and the second channel (material feeder 3) and opened and closed by a fourth valve (valve 322, 323, 0145), the controller (280) is configured to open the third valve and close the fourth valve, when the air pump is driven;
the third channel (4C) is connected with the internal space of the fermentation container (12) when the fermentation container is put into the fermentation tank, and is connected with the internal space of the fermentation tank (111) when the fermentation container is not put into the fermentation tank.
Claims 4-8, 11 and 15-18 are objected to as being dependent on claims 1 and 12.

Allowable Subject Matter
Claims 4-8, 11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/21/2022